Exhibit 10.2

 

RESTRICTED SHARE AWARD AGREEMENT

 

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of the        day of                        , 20     (the “Grant Date”),
between ACI Worldwide, Inc., a Delaware corporation (the “Corporation”), and
                           (the “Grantee”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in the ACI
Worldwide, Inc. 2005 Equity and Performance Incentive Plan, as amended.

 

WHEREAS, the Board of Directors of the Corporation has duly adopted, and the
stockholders of the Corporation have approved, the 2005 Equity and Performance
Incentive Plan, as amended (the “Plan”), which authorizes the Corporation to
grant to eligible individuals restricted shares of the Corporation’s common
stock, par value of $0.005 per share (the “Common Shares”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Corporation
(the “Committee”) has determined that it is desirable and in the best interests
of the Corporation and its stockholders to grant the Grantee a certain number of
restricted shares of the Corporation’s Common Shares in order to provide the
Grantee with an incentive to advance the interests of the Corporation, all
according to the terms and conditions set forth herein and in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.     Grant of Restricted Shares.

 

(a)           The Corporation hereby grants to the Grantee an award (the
“Award”) of            Common Shares (the “Shares” or the “Restricted Shares”)
on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan.

 

(b)           The Grantee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the restrictions shall
lapse in accordance with Sections 2 and 3 hereof.

 

2.     Terms and Rights as a Stockholder.

 

(a)           Except as provided herein and subject to such other exceptions as
may be determined by the Committee in its discretion, the Restricted Shares
shall vest and the “Restricted Period” for such Restricted Shares shall expire
as to                      Restricted Shares (    %) awarded hereunder on the
first anniversary of the Grant Date and as to              Restricted Shares
(    %) on each of the second, third and fourth anniversaries of the Grant Date
(in each case as such number may be adjusted in accordance with Section 8
hereof).

 

(b)           The Grantee shall have all rights of a stockholder with respect to
the Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:

 

(i)            the Grantee shall not be entitled to delivery of the stock
certificate for any Shares until the expiration of the Restricted Period as to
such Shares;

 

(ii)           none of the Restricted Shares may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during the
Restricted Period as to such Shares; and

 

1

--------------------------------------------------------------------------------


 

(iii)          except as otherwise determined by the Committee at or after the
grant of the Award hereunder, if the Grantee’s employment with the Corporation
or any Subsidiary is terminated at any time for any reason, any of the
Restricted Shares as to which the Restricted Period has not expired shall be
forfeited, and all rights of the Grantee to such Shares shall terminate, without
further obligation on the part of the Corporation and ownership of all such
forfeited Restricted Shares shall be transferred back to the Corporation.

 

Any Shares, any other securities of the Corporation and any other property
(except for cash dividends) distributed with respect to the Restricted Shares
shall be subject to the same restrictions, terms and conditions as such
Restricted Shares.

 

In order to facilitate the transfer back to the Corporation of any Restricted
Shares that are forfeited and cancelled as described herein, including a
transfer as payment of required withholding taxes as set forth in Section 10 of
this Agreement or pursuant to Section 6 below, Grantee shall, upon the request
of the Corporation, provide a stock power or other instrument of assignment
(including a power of attorney) endorsed in blank, with a guarantee of signature
if deemed necessary or appropriate by the Corporation.

 

(c)           Notwithstanding the foregoing, the Restricted Shares shall vest
and the Restricted Period shall automatically terminate as to all Restricted
Shares awarded hereunder (as to which such Restricted Period has not previously
terminated) upon the occurrence of the following events:

 

(i)            termination of the Grantee’s employment with the Corporation or a
Subsidiary which results from the Grantee’s death or Disability (as defined in
Section 22(e)(3) of the Code); or

 

[(ii)          the occurrence after the Grant Date of a Change in Control as
defined in Exhibit A attached hereto and incorporated by reference.]

 

3.     Termination of Restrictions.

 

(a)           Upon the expiration or termination of the Restricted Period as to
any portion of the Restricted Shares, or at such earlier time as may be
determined by the Committee, all restrictions set forth in this Agreement or in
the Plan relating to such portion of the Restricted Shares shall lapse as to
such portion of the Restricted Shares, and a stock certificate for the
appropriate number of Shares, free of the restrictions and restrictive stock
legend, shall be delivered to the Grantee or the Grantee’s beneficiary or
estate, as the case may be, pursuant to the terms of this Agreement.

 

(b)           Notwithstanding the foregoing, the expiration or termination of
the Restricted Period as to any portion of Restricted Shares shall be delayed in
the event the Corporation reasonably anticipates that the expiration or
termination of the Restricted Period, or the delivery of unrestricted Shares
would constitute a violation of federal securities laws or other applicable
law.  If the expiration or termination of the Restricted Period, or the delivery
of unrestricted Shares, is delayed by the provisions of this Section 3(b), such
expiration, termination and/or delivery shall occur at the earliest date at
which the Corporation reasonably anticipates such expiration, termination or
delivery will not cause a violation of federal securities laws or other
applicable law.  For purposes of this Section 3(b), the delivery of Shares that
would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code is not considered a violation of
applicable law.

 

2

--------------------------------------------------------------------------------


 

4.     Delivery of Shares.

 

(a)           As of the date hereof, certificates representing the Restricted
Shares shall be registered in the name of the Grantee and held by the
Corporation or transferred to a custodian appointed by the Corporation for the
account of the Grantee subject to the terms and conditions of the Plan and shall
remain in the custody of the Corporation or such custodian until their delivery
to the Grantee or Grantee’s beneficiary or estate as set forth in Sections
4(b) and (c) hereof or their reversion to the Corporation as set forth in
Sections 2(b) and 6 hereof.

 

(b)           Certificates representing Restricted Shares in respect of which
the Restricted Period has lapsed pursuant to this Agreement shall be delivered
to the Grantee as soon as practicable following the date on which the
restrictions on such Restricted Shares lapse subject to Section 10 below.

 

(c)           Certificates representing Restricted Shares in respect of which
the Restricted Period lapsed upon the Grantee’s death shall be delivered to the
executors or administrators of the Grantee’s estate as soon as practicable
following the receipt of proof of the Grantee’s death satisfactory to the
Corporation subject to Section 10 below.

 

(d)           Each certificate representing Restricted Shares shall bear a
legend in substantially the following form:

 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE ACI WORLDWIDE, INC. 2005 EQUITY AND PERFORMANCE INCENTIVE PLAN
(THE “PLAN”) AND THE RESTRICTED SHARE AWARD AGREEMENT (THE “AGREEMENT”) BETWEEN
THE OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY AND ACI WORLDWIDE, INC.
(THE “CORPORATION”). THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS
SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE
AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE CORPORATION.

 

5.             Effect of Lapse of Restrictions. To the extent that the
Restricted Period applicable to any Restricted Shares shall have lapsed, the
Grantee may receive, hold, sell or otherwise dispose of such Shares free and
clear of the restrictions imposed under the Plan and this Agreement subject to
the rights of the Corporation for recoupment set forth in Section 6 below.

 

6.             Forfeiture and Right of Recoupment. Notwithstanding anything
contained herein to the contrary, by accepting this Award, Grantee understands
and agrees that if (a) the Corporation is required to restate its consolidated
financial statements because of material noncompliance due to irregularities
with the federal securities laws, which restatement is due, in whole or in part,
to the misconduct of Grantee, or (b) it is determined that the Grantee has
otherwise engaged in misconduct (whether or not such misconduct is discovered by
the Corporation prior to the termination of Grantee’s employment), the Board of
Directors or a committee thereof (in each case, the “Board”) may take such
action with respect to the Award as the Board, in its sole discretion, deems
necessary or appropriate and in the best interest of the Corporation and its
stockholders.  Such action may include, without limitation, causing the
forfeiture of unvested Restricted Shares, requiring the transfer of ownership
back to the Corporation of unrestricted Shares issued hereunder and still held
by the Grantee and the recoupment of any proceeds from the vesting of Restricted
Shares or the sale of unrestricted Shares issued pursuant to this Agreement. 
For purposes of this Section 6, “misconduct” shall mean a deliberate act or acts
of dishonesty or misconduct

 

3

--------------------------------------------------------------------------------


 

which either (i) were intended to result in substantial personal enrichment to
the Grantee at the expense of the Corporation or (ii) have a material adverse
effect on the Corporation.  Any determination hereunder, including with respect
to Grantee’s misconduct, shall be made by the Board in its sole discretion. 
Notwithstanding any provisions herein to the contrary, Grantee expressly
acknowledges and agrees that the rights of the Board set forth in this Section 6
shall continue after Grantee’s employment with the Corporation or its Subsidiary
is terminated, whether termination is voluntary or involuntary, with or without
cause, and shall be in addition to every other right or remedy at law or in
equity that may otherwise be available to the Corporation.

 

7.             No Right to Continued Employment. The grant of the Restricted
Shares is discretionary and shall not be construed as giving Grantee the right
to be retained in the employ of the Corporation or any Subsidiary and shall not
be considered to be an employment contract or a part of the Grantee’s terms and
conditions of employment or of the Grantee’s salary or compensation and the
Corporation or any Subsidiary may at any time dismiss Grantee from employment,
free from any liability or any claim under the Plan.

 

8.             Adjustments. In the event of any change in the number of Shares
by reason of a merger, consolidation, reorganization, recapitalization, or
similar transaction, or in the event of a stock dividend, stock split, or
distribution to stockholders (other than normal cash dividends), the Committee
shall adjust the number and class of shares subject to outstanding Restricted
Shares and other value determinations applicable to outstanding Restricted
Shares.  No adjustment provided for in this Section 8 shall require the
Corporation to issue any fractional share.

 

9.             Amendments. Subject to any restrictions contained in the Plan,
the Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Award, prospectively or
retroactively; provided, that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination which would adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto.  The terms and conditions of this Agreement may not be modified, amended
or waived, except by an instrument in writing signed by a duly authorized
executive officer at the Corporation.

 

10.          Withholding of Taxes.

 

(a)           The Grantee shall be liable for any and all taxes, including
withholding taxes, arising out of this grant or the vesting of Restricted Shares
hereunder. In the event that the Corporation or the  Grantee’s employer (the
“Employer”) is required to withhold taxes as a result of the grant, vesting or
subsequent sale of Shares hereunder, the Grantee shall at the election of the
Corporation, in its sole discretion, either (i) surrender a sufficient number of
whole Shares for which the Restricted Period has expired or other Common Shares
owned by the Grantee, having a fair market value, as determined by the
Corporation on the last day of the Restricted Period equal to the amount of such
taxes, or (ii) make a cash payment, as necessary to cover all applicable
required withholding taxes and required social security/insurance contributions
at the time the restrictions on the Restricted Shares lapse, unless the
Corporation, in its sole discretion, has established alternative procedures for
such payment. If the number of shares required to cover all applicable
withholding taxes and required social security/insurance contributions includes
a fractional share, then Grantee shall deliver cash in lieu of such fractional
share. All matters with respect to the total amount to be withheld shall be
determined by the Corporation in its sole discretion.

 

(b)           Regardless of any action the Corporation or the Grantee’s Employer
takes with respect to any or all income tax, social security/insurance, payroll
tax, payment on account or other tax-related

 

4

--------------------------------------------------------------------------------


 

withholding (“Tax-Related Items”), the Grantee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by him is and remains
the Grantee’s responsibility and that the Corporation and or the Employer
(i) make no representations nor undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this grant of Restricted
Shares, including the grant, vesting or release, the subsequent sale of Shares
and receipt of any dividends; and (ii) do not commit to structure the terms or
any aspect of this grant of Restricted Shares to reduce or eliminate the
Grantee’s liability for Tax-Related Items. The Grantee shall pay the Corporation
or the Employer any amount of Tax-Related Items that the Corporation or the
Employer may be required to withhold as a result of the Grantee’s participation
in the Plan or the Grantee’s receipt of Restricted Shares that cannot be
satisfied by the means previously described above in Section 10(a). The
Corporation may refuse to deliver the Shares related thereto if the Grantee
fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items.

 

(c)           Grantee will notify the Corporation in writing if he or she files
an election pursuant to Section 83(b) of the Code.  The Grantee understands that
he or she should consult with his or her tax advisor regarding the advisability
of filing with the Internal Revenue Service an election under 83(b) of the Code,
which must be filed no later than thirty (30) days after the date of the
acquisition of the Shares pursuant to this Agreement, the Grant Date.  This time
period cannot be extended.  The Grantee acknowledges that timely filing of a
Section 83(b) election is the Grantee’s sole responsibility.

 

11.          Plan Governs and Entire Agreement. The Plan is incorporated herein
by reference. The Grantee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all of the terms and provisions thereof.  The Plan and
this Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof.  The terms of this Agreement are subject to, and
governed by, in all respects the terms and conditions of the Plan, and in the
case of any inconsistency between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall govern.

 

12.          Severability. If any provision of this Agreement is, or becomes, or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any person or the Award, or would disqualify the Plan or Award under any laws
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or, if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, person or Award, and the remainder of the Plan and
Award shall remain in full force and effect.

 

13.          Successors in Interest. This Agreement shall inure to the benefit
of and be binding upon any successor to the Corporation. This Agreement shall
inure to the benefit of the Grantee’s legal representatives. All obligations
imposed upon the Grantee and all rights granted to the Corporation under this
Agreement shall be binding upon the Grantee’s heirs, executors, administrators
and successors.

 


14.          NON-ASSIGNABILITY.  THE RESTRICTED SHARES ARE PERSONAL TO THE
GRANTEE AND MAY NOT BE SOLD, EXCHANGED, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF BY THE GRANTEE UNTIL THE RESTRICTED PERIOD
EXPIRES OR TERMINATES AS PROVIDED IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE
GRANTEE’S RIGHTS WITH RESPECT TO SUCH RESTRICTED SHARES MAY BE TRANSFERRED BY
WILL OR PURSUANT TO THE LAWS OF DESCENT AND DISTRIBUTION.  ANY PURPORTED
TRANSFER OR ENCUMBRANCE IN VIOLATION OF THE PROVISIONS OF THIS SECTION 13, SHALL
BE VOID, AND THE OTHER PARTY TO ANY SUCH PURPORTED TRANSACTION SHALL NOT OBTAIN
ANY RIGHTS TO OR INTEREST IN SUCH RESTRICTED SHARES.


 


15.          COMPLIANCE WITH SECTION 409A OF THE CODE.  TO THE EXTENT
APPLICABLE, IT IS INTENDED THAT THIS AGREEMENT AND THE PLAN COMPLY WITH THE
PROVISIONS OF SECTION 409A OF THE CODE, SO THAT THE INCOME INCLUSION PROVISIONS
OF SECTION 409A(A)(1) OF THE CODE DO NOT APPLY TO THE GRANTEE.

 

5

--------------------------------------------------------------------------------


 


16.          MISCELLANEOUS.


 


(A)           THE INTERPRETATION AND CONSTRUCTION BY THE BOARD OF DIRECTORS
AND/OR THE COMMITTEE OF ANY PROVISION OF THE PLAN OR THIS AGREEMENT SHALL BE
FINAL AND CONCLUSIVE UPON THE GRANTEE, THE GRANTEE’S ESTATE, EXECUTOR,
ADMINISTRATOR, BENEFICIARIES, PERSONAL REPRESENTATIVE AND GUARDIAN AND THE
CORPORATION AND ITS SUCCESSORS AND ASSIGNS.


 


 (B)          THIS AGREEMENT AND ITS VALIDITY, INTERPRETATION, PERFORMANCE AND
ENFORCEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE OTHER THAN
THE CONFLICT OF LAWS PROVISIONS OF SUCH LAWS.


 

(c)           If the Grantee has received this or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 


(D)           NO RULE OF STRICT CONSTRUCTION SHALL BE IMPLIED AGAINST THE
CORPORATION, THE COMMITTEE OR ANY OTHER PERSON IN THE INTERPRETATION OF ANY OF
THE TERMS OF THE PLAN, THIS AGREEMENT OR ANY RULE OR PROCEDURE ESTABLISHED BY
THE COMMITTEE.


 

(e)           Wherever the word “Grantee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Restricted Shares may be transferred by will or the laws of descent and
distribution, the word “Grantee” shall be deemed to include such person or
persons.

 

(f)            Grantee agrees, upon demand of the Corporation or the Committee,
to do all acts and execute, deliver and perform all additional documents,
instruments and agreements which may be reasonably required by the Corporation
or the Committee, as the case may be, to implement the provisions and purposes
of this Agreement and the Plan.

 


(G)           ALL NOTICES UNDER THIS AGREEMENT TO THE CORPORATION MUST BE
DELIVERED PERSONALLY OR MAILED TO THE CORPORATION AT ITS PRINCIPAL OFFICE,
ADDRESSED TO THE ATTENTION OF STOCK PLAN ADMINISTRATION.  THE CORPORATION’S
ADDRESS MAY BE CHANGED AT ANY TIME BY WRITTEN NOTICE OF SUCH CHANGE TO THE
GRANTEE.  ALSO, ALL NOTICES UNDER THIS AGREEMENT TO THE GRANTEE WILL BE
DELIVERED PERSONALLY OR MAILED TO THE GRANTEE AT HIS OR HER ADDRESS AS SHOWN
FROM TIME TO TIME IN THE CORPORATION’S RECORDS.


 

17.          Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Corporation for all purposes.

 

18.          Consent To Transfer Personal Data.  By accepting this Award,
Grantee voluntarily acknowledges and consents to the collection, use, processing
and transfer of personal data as described in this Section 18. Grantee is not
obliged to consent to such collection, use, processing and transfer of personal
data. However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. The Corporation and its Subsidiaries hold certain
personal information about Grantee, that may include Grantee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any shares of
stock held in the Corporation, or details of any entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of
implementing, managing and administering the Plan (“Data”)  The Corporation
and/or its Subsidiaries will transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of Grantee’s
participation in the Plan, and the

 

6

--------------------------------------------------------------------------------


 

Corporation and/or any of its Subsidiaries may each further transfer Data to any
third parties assisting the Corporation in the implementation, administration
and management of the Plan. These recipients may be located throughout the
world, including the United States. Grantee authorizes them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purpose
of implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
Grantee’s behalf by a broker or other third party with whom Grantee or the
Corporation may elect to deposit any shares of stock acquired pursuant to the
Plan. Grantee may, at any time, review Data, require any necessary amendments to
it or withdraw the consents herein in writing by contacting the Corporation;
however, withdrawing consent may affect Grantee’s ability to participate in the
Plan.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Share
Award Agreement, or caused this Restricted Share Award Agreement to be duly
executed on their behalf, as of the day and year first above written.

 

ACI Worldwide, Inc.

 

Grantee:

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Philip G. Heasley, CEO and President

 

 

<Name>

 

 

 

 

 

 

 

ADDRESS FOR NOTICE TO GRANTEE:

 

 

 

 

 

Number

Street

                          Apt.

 

 

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

 

SS#

Hire Date

 

 

After completing this page, please make a copy for your records and return it to
Stock Plan Administration, ACI Worldwide, Inc.  6060 Coventry Drive, Elkhorn, NE
68022

 

2005 Equity and Performance Incentive Plan, as amended – US Plan

 

<Number> Restricted Shares

<Date>

 

8

--------------------------------------------------------------------------------


 

[EXHIBIT A

 

For purposes of this Agreement, “Change in Control” means:

 

(a)     Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then-outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that, for purposes of this Section 9(a), the following
acquisitions shall not constitute a Change in Control:  (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any company controlled by, controlling or under
common control with the Corporation or (D) any acquisition by any corporation
pursuant to a transaction that complies with (c)(A), (c)(B) and (c)(C) set forth
below;

 

(b)     Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(c)     Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Stock and the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from

 

9

--------------------------------------------------------------------------------


 

such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

 

(d)     Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.]

 

10

--------------------------------------------------------------------------------